DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 9, 12-13, 15 is/are rejected under 35 U.S.C. 103(a) as being obvious over Ozeki (JP2017048090, rejection using English machine translation).
Regarding claim 1, 5-7, 9 and 12: Ozeki teaches a glass-based article comprising a first section having a thickness (t1) and a surface and a second section having a thickness (t2) and a surface (see Figures) wherein the second thickness is thinner than the first thickness (t2<t1) (see Figure, 0036-0037, 0128).
	The first section surface is ion-exchanged with alkali metals to have first stress profile having a CS region, a first DOL (DOC1) and a tension region comprising a CT and the second section surface is ion-exchanged with alkali metals to have a second stress profile having a CS region, a second DOL (DOC2) and a tension region comprising a CT (see 0036-0037, 0128). Given that the surfaces of both sections are ion-exchanged with alkali metals, each would be expected to have a non-zero concentration of alkali metal oxide varying from the surface into their respective thicknesses (t1 and t2).
	While Ozeki may not explicitly recite obtaining ІCT2І<ІCT1І, they do provide an example wherein the first section is 0.5mm thick (t1) with a CS of 625MPa and a DOL (DOC1) of 45micon and the second section being 0.1mm thick (t2) and having a CS of 625MPa and a DOL (DOC2) of 6micron (see 0116, 0118, 0128). Given that CT is calculated as CT= (CS x DOL)/(t- 2 x DOL), using Ozeki’s above values clearly provide for suggestion to obtain a CT in the second section to be smaller than the first (i.e. ІCT2І<ІCT1І).
	Although the example above fails to meet the DOL (DOC1) > 0.15 · t1 relationship requirement, Ozeki does allow for first section DOL to instead be 25-100micron (see 0037) which allows for overlap (i.e. a 100 micron DOL (DOC1) with the previously discussed 0.5mm (t1) thickness provides for 100micron> 0.15(500micron)) with the claimed range providing a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05). 
	Similarly, although the DOL (DOC2) in the example above fails to meet the 0.075· t2 to 0.15· t2 relationship requirement, Ozeki does allow for the second section DOL (DOC2) to be 5-25, 7-25 or even 10-25micron (see 0037) overlapping with, or arguably even falling within (i.e. 10micron DOL (DOC2) for the 100micron thickness would be 0.1* t2), the claimed range providing a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05). 


Regarding claim 2: The glass can be an alkali aluminosilicate glass (see 0115 and 0123).
Regarding claim 3: As Ozeki does teach that their glass can be aluminosilicate glass with 0-10% lithium oxide (0115), Ozeki would be considered to anticipate or at the very least render obvious lithium containing aluminosilicate as claimed. 
Regarding claim 4: The second section is off-set from all edges of the glass article (see 10 in Figures). 
Regarding claim 13: Ozeki’s first stress profile can be represented below (see 0128),

    PNG
    media_image1.png
    376
    580
    media_image1.png
    Greyscale

	As shown above, the profile extends from the first section surface (625MPa, 0micron) to a knee point that falls within the depth range claimed. Additionally, given a fair reading of the above Figure, the points between the surface and the knee will have a tangent within the range claimed. 
Regarding claim 15: Given that potassium is exchanging with the sodium (the Na of Na2O) in the glass composition during the ion exchange (see 0065, Examples), the alkali metal oxide varying from the surfaces will comprise potassium.
Claim(s) 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki (JP2017048090, rejection using English machine translation) in view of Pesansky (US Pub 20150368153).
The following rejection of claim 13 is an alternative rejection to the rejection of claim 13 above.
As discussed above, Ozeki teaches the invention of claim 1.
Regarding claims 13 and 14:  Ozeki’s first stress profile can be represented below,

    PNG
    media_image1.png
    376
    580
    media_image1.png
    Greyscale

	While the profile is shown to have a portion that extends from the first section surface (625MPa, 0micron) to a knee point, that appears to fall within the depth range claimed and appears to provide a tangent from the surface to the knee being greater than 10MPa/micron, as well as a portion that extends from the knee point to the DOLA, Ozeki does not explicitly discuss these portions in detail with regard to the depth of the knee nor the tangents of each portion.
	 However, as Pesansky, who similarly teaches an ion exchanged glass having a profile that extends from a first surface to a knee and a portion that extends from the knee to a DOL, teaches that it is desirable to make the knee at a depth of 3-8micron, the portion from the surface to the knee have a tangent slope of 40-200MPa/micron and the portion from the knee to the DOL have a tangent slope of 2-8MPa/micron for improved survivability (see 0002-0003, 0006, Figures), it would have been obvious to one having ordinary skill at the time of invention to modify Ozeki to include their knee at a depth of 3-8micron, the portion from the surface to the knee have a tangent slope of 40-200MPa/micron and the portion from the knee to the DOL have a tangent slope of 2-8MPa/micron for improved survivability.
Regarding claim 16: While Ozeki fails to teach the presence one of the metals claimed, they do not exclude it either. Instead, Ozeki only generally teaches a glass article of alkali aluminosilicate glass wherein monovalent alkali metal cations in the glass surface are being exchanged with larger monovalent alkali metal cations (see 0065).
	As Pesansky, who similarly teaches alkali aluminosilicate glass wherein monovalent alkali metal cations in the glass surface are exchanged with larger monovalent alkali metal cations, discloses that Ag+ can also be introduced into the glass by exchanging with monovalent cations in the surface (0079) or the glass itself can be made to comprise Ag (see 0098), it would have been obvious to one having ordinary skill at the time of invention to modify Ozeki to include Ag in their glass to obtain a desirable ion exchanged glass. 
Response to Arguments
Applicant’s arguments filed September 29, 2022 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784